         Case 1:18-cv-12161-LTS-SLC Document 38 Filed 08/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CARMELO ENGLISH,

                                Plaintiff,

         against
                                                        CIVIL ACTION NO.: 18 Civ. 12161 (LTS) (SLC)


MASTOUR GALLERIES, INC., et al.,                                             ORDER

                                Defendants.



SARAH L. CAVE, United States Magistrate Judge.

         The parties are directed to file a joint letter, by Monday, August 31, 2020, stating whether

they consent to Magistrate Judge jurisdiction for review of their settlement agreement for

compliance with Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). Such

consent will allow for a quicker ruling on their settlement agreement.

         If all parties consent, they are directed to submit the consent form to the Honorable Laura

Taylor Swain by August 31, 2020. If one or more of the parties do not consent, the joint letter

should not specify who did not consent, but just state that all parties do not consent.


Dated:             New York, New York
                   August 24, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
